DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-171853, filed on 09/20/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020, have being considered by the examiner.

Drawings
The drawing of the disclosure is objected to because #110 in FIG. 2 indicates Signal Bus, however, #209 in FIG. 2 also indicates Signal Bus. Correction is required.

Specification
The specification of the disclosure is objected to because #S641 indicated as Execute BIOS in Fig. 6 from the drawing, however, in paragraph 0059 of the specification only mentioned this step without any further explanation. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 12, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahita et al. (US Patent No.: US 7,739,517 B2), hereinafter referenced as Sahita in view of Shogo Imada (JP2009053952A), hereinafter referenced as Imada (This prior art is submitted with the IDS).

Regarding claim 1, Sahita teaches an information processing apparatus comprising: Sahita explicitly teaches a first processor (Fig. 2, #220 is called Adjunct Processor) configured to verify a validity of a program (Fig. 2 & 3, Col. 6, Line [4-7]-Sahita discloses adjunct processor 220 may function as an authenticating entity, authenticating software programs using fundamental attributes of the software to validate software in memory 212. Adjunct processor 220 may represent one or more pieces of hardware used to authenticate software.);
Sahita further teaches and a second processor (Fig. 2, #210 is called Processor) configured to execute the program that has been determined as valid by the first processor (Fig. 2 & 3, Col. 5, Line [32-40]-Sahita discloses adjunct processor 220 may make a DMA request ofDMA 216 to obtain an image of an instruction sequence/program of memory 212 to validate the program. The image may be obtainable with DMA 216 without having the risk of a program executing on processor 210 circumventing the request by altering the code image obtained from memory. In this way there is a secure hardware based mechanism available to hardware resources on host system 200 to obtain a code image for verification. Fig. 6, Col. 11, Line [25-31]-Sahita discloses the adjunct processor compares the obtained code image with a known good image, 526. If the known good image and the obtained image do not match, 520, remedial action may be initiated, 516. If the images match, 530, the code image is still valid, 532, and the adjunct processor may await the next verification start, 534. Fig. 6, Col. 11, Line [40-61]-Sahita further discloses FIG. 6 is a flow diagram of an embodiment of proving identity of a software program with a processor instruction. In one embodiment a processor instruction set includes an instruction to test the validity and identity of a program to be executed on the processor. The processor may securely record an enhanced instruction pointer (EIP) in response to receiving the identity validation instruction, 602. The processor generates a message and sends it to an adjunct processor, 604. The message may indicate a secure location where the EIP is stored. The processor may stall for the message to be sent and processed, 606. This may prevent the processor from execut-ing an operation for which the instructing program should first be authenticated, such as changing security settings/configurations, etc. The adjunct processor may receive the message and query the secure location where the EIP is stored, as indicated in the message, 608. If the EIP is within a valid, or expected, range, 610, the message is deemed to be from a valid source. The host processor may then resume execution, 614, when the source is deemed to be valid. If the EIP is outside the valid range, remedial action may be take, 616, which may include aborting execution of the operation. Fig. 7, Col. 12, Line [11-43]-Sahita further discloses the processor may halt the program being executed by the processor to wait for the I/O transaction to complete, 704. The processor may have a hardware mechanism in place that halts processor execution until the I/O transaction is complete. The processor may wait the end of the transaction prior to proceeding with execution of the next program instruction. The adjunct processor may use a JTAG interface to halt the main processor execution, 706. The processor halts execution of the program, for example, by entering a loop to wait for the completion of the I/O transaction. The JTAG interface, in contrast, may halt the processor from even performing the loop. In this case state in the processor may be preserved by virtue of the fact that the processor is frozen, and so does not change the values in its registers. The adjunct processor may then use the JTAG interface to obtain the value of one or more registers in the processor, including the EIP, 708. The EIP may be the message the processor generated above and placed in the I/O register(s). The adjunct processor determines if the EIP is within a valid range, 710. The valid range may be an expected address or within an expected area of memory locations. If the EIP is outside the range, remedial action may be taken, 718. If the EIP is within the valid range, the message is considered to be from a valid source, 712, and the adjunct processor may use the JTAG interface to end the processor interrupt, 714. The main processor execution may be reengaged and the processor allowed to continue with normal operation. The processor resumes normal execution and the program resumes to complete execution, 716. The processor may exit the wait for the I/O transaction and resume execution of the program, which may be executed to completion or abortion, or continue execution until another interrupt, after which execution may proceed.), 

 Sahita does not expressively teach a control circuit configured to issue a system reset signal in a case where there is no access from outside for a predetermined period; and to become accessible to the control circuit after the program is initiated, wherein the first processor is configured to access the control circuit before the second processor becomes accessible to the control circuit.

However, Imada explicitly teaches a control circuit (Fig. 2, #41 is called Monitoring Unit) configured to issue a system reset signal in a case where there is no access from outside for a predetermined period (Fig. 2, Page. 3 of 7, Para. [8]-Imada discloses during the runaway, the watchdog timer clear signal WDC is not output during that period, and the value of the counter circuit 411 provided in the monitoring unit 41 exceeds the threshold value Cth and the reset signal RST is output.);
Imada further teaches and to become accessible to the control circuit (Fig. 2, #41 is called Monitoring Unit) after the program is initiated, wherein the first processor (Fig. 2, #153 is called CPU 15) is configured to access the control circuit (Fig. 2, #41 is called Monitoring Unit) before the second processor (Fig. 2, #154 is called CPU 15) becomes accessible to the control circuit (Fig. 2, Page. 2 of 7, Para. [1]-Imada discloses an electronic control system that includes a monitoring unit that determines the occurrence of an abnormality in the arithmetic processor when broken, and that each arithmetic processor outputs periodically at different timings according to the timing notified from the timer unit at a constant cycle.) and (Fig. 4, Page. 3 of 7, Para. [7-8]-Imada further discloses the control period data for the CPU 151 is data defining the timer value output from the timer circuit 19 from 0 to t1, and the control period data for the CPU 152 is the timer value output from the timer circuit 19 from t1 to t2. It is data that defines the interval between. Therefore, when the CPU 151 runs away during the period t1, the watchdog timer clear signal WDC is not output during that period, the value of the counter circuit 411 included in the monitoring unit 41 exceeds the threshold value Cth, and the reset signal RST is output. During the runaway, the watchdog timer clear signal WDC is not output during that period, and the value of the counter circuit 411 provided in the monitoring unit 41 exceeds the threshold value Cth and the reset signal RST is output. That is, when any CPU goes out of control within the set period T, the reset signal RST is output from the monitoring unit 41 even if any CPU goes out of control.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada’s system into Sahita’s system for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding the characteristic configuration of the CPU monitoring device according to the present invention is a monitoring unit that outputs a reset signal to the CPU when the cycle of the watchdog timer clear signal periodically output from the CPU exceeds the monitoring cycle. A plurality of CPUs time-dividing the watchdog timer clear signal within a set period with respect to the monitoring unit and synthesizing each watchdog timer clear signal A dog timer clear signal is configured to be input to the monitoring unit. According to the above-described configuration, the set cycle is divided into a plurality of periods, and each CPU outputs a watchdog timer clear signal to the monitoring unit during the period allocated to itself. Therefore, if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal. (Imada, Page. 2 of 7, Para. [6-7]).


Regarding claim 2, Sahita in view of Imada teaches the information processing apparatus according to claim 1, Sahita does not expressively teach wherein the first processor periodically outputs a first clear signal to the control circuit at an output cycle that is shorter than the predetermined period and thereby causes the control circuit to clear a timer value.
However, Imada explicitly teaches wherein the first processor (Fig. 2, #153 is called CPU 15) periodically outputs a first clear signal to the control circuit (Fig. 2, #41 is called Monitoring Unit) at an output cycle that is shorter than the predetermined period and thereby causes the control circuit (Fig. 2, #41 is called Monitoring Unit) to clear a timer value (Fig. 4, Page. 2 of 7, Para. [7]-Imada further discloses if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada’s system into Sahita’s system for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding the characteristic configuration of the CPU monitoring device according to the present invention is a monitoring unit that outputs a reset signal to the CPU when the cycle of the watchdog timer clear signal periodically output from the CPU exceeds the monitoring cycle. A plurality of CPUs time-dividing the watchdog timer clear signal within a set period with respect to the monitoring unit and synthesizing each watchdog timer clear signal A dog timer clear signal is configured to be input to the monitoring unit. According to the above-described configuration, the set cycle is divided into a plurality of periods, and each CPU outputs a watchdog timer clear signal to the monitoring unit during the period allocated to itself. Therefore, if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal. (Imada, Page. 2 of 7, Para. [6-7]).


Regarding claim 8, Sahita in view of Imada teaches the information processing apparatus according to claim 1, Sahita explicitly teaches wherein the first processor (Fig. 2, #220 is called Adjunct Processor) restores the program using a restoration version of the program in a case where it is determined that the program is invalid (Fig. 6 & 7, Col. 11, Line [1-8]-Sahita discloses the message can be tested to determine that the instruction came from a code sequence entered from a proper entry point. If the message is valid and the message source determined to be valid, the host processor may resume execution, 514. If the EIP is invalid, 510, the adjunct processor may take remedial action, 516. Remedial action may include signaling an error condition, generating a message to indicate the condition, etc.); Sahita further teaches and the first processor (Fig. 2, #220 is called Adjunct Processor) accesses the control circuit (Fig. 1, #130 is called Hardware Resource) while restoring the program (Fig. 1, Col. 4, Line [24-65]-Sahita discloses hardware resource 130 maybe controlled or monitored through identity verification 140…hardware resource 130 may authenticate an accessing program, such as programs 121 and/or program 122, by determining that the accessing program has a valid program image…hardware resource 130 may trigger an exception condition, signal an 40 alert, etc. Triggering an exception may include sending an alert message to a security agent, alerting a user and/or administrator, etc.).


Regarding claim 9, Sahita in view of Imada teaches the information processing apparatus according to claim 1, Sahita does not expressively teach wherein the first processor outputs a clear signal to the control circuit before the second processor becomes accessible to the control circuit; and the control circuit clears a timer value and stops timekeeping in response to the clear signal being inputted.
However, Imada explicitly teaches wherein the first processor (Fig. 2, #153 is called CPU 15) outputs a clear signal to the control circuit (Fig. 2, #41 is called Monitoring Unit) before the second processor (Fig. 2, #154 is called CPU 15) becomes accessible to the control circuit (Fig. 2, Page. 2 of 7, Para. [1]-Imada discloses an electronic control system that includes a monitoring unit that determines the occurrence of an abnormality in the arithmetic processor when broken, and that each arithmetic processor outputs periodically at different timings according to the timing notified from the timer unit at a constant cycle.) and (Fig. 4, Page. 3 of 7, Para. [7-8]-Imada further discloses the control period data for the CPU 151 is data defining the timer value output from the timer circuit 19 from 0 to t1, and the control period data for the CPU 152 is the timer value output from the timer circuit 19 from t1 to t2. It is data that defines the interval between. Therefore, when the CPU 151 runs away during the period t1, the watchdog timer clear signal WDC is not output during that period, the value of the counter circuit 411 included in the monitoring unit 41 exceeds the threshold value Cth, and the reset signal RST is output.); 
Imada further teaches and the control circuit (Fig. 2, #41 is called Monitoring Unit) clears a timer value and stops timekeeping in response to the clear signal being inputted (Fig. 3A & 3B, Page. 2 of 7, Para. [18]-Imada discloses the monitoring unit 41 has a rising edge (or falling edge) of a single watchdog timer clear signal WDC output from the CPU 15 via the input / output interface circuit 13. The counter circuit 411 that restarts the count after the reset, the clock circuit 412 that outputs the clock signal to the counter circuit 411, and the watchdog timer clear signal WDC are not input to the counter circuit 411 at a predetermined period TA, When the count value exceeds the threshold value Cth, that is, when the cycle of the watchdog timer clear signal WDC exceeds the monitoring cycle TWD, a reset signal output circuit 413 that outputs a reset signal RST to the reset circuit 17 is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada’s system into Sahita’s system for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding the characteristic configuration of the CPU monitoring device according to the present invention is a monitoring unit that outputs a reset signal to the CPU when the cycle of the watchdog timer clear signal periodically output from the CPU exceeds the monitoring cycle. A plurality of CPUs time-dividing the watchdog timer clear signal within a set period with respect to the monitoring unit and synthesizing each watchdog timer clear signal A dog timer clear signal is configured to be input to the monitoring unit. According to the above-described configuration, the set cycle is divided into a plurality of periods, and each CPU outputs a watchdog timer clear signal to the monitoring unit during the period allocated to itself. Therefore, if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal. (Imada, Page. 2 of 7, Para. [6-7]).


Regarding claim 12, Sahita teaches a reset control method performed in an information processing apparatus that includes: Sahita explicitly teaches a first processor (Fig. 2, #220 is called Adjunct Processor) configured to verify a validity of a program (Fig. 2 & 3, Col. 6, Line [4-7]-Sahita discloses adjunct processor 220 may function as an authenticating entity, authenticating software programs using fundamental attributes of the software to validate software in memory 212. Adjunct processor 220 may represent one or more pieces of hardware used to authenticate software.);
Sahita further teaches and a second processor (Fig. 2, #210 is called Processor) configured to execute the program that has been determined as valid by the first processor (Fig. 2 & 3, Col. 5, Line [32-40]-Sahita discloses adjunct processor 220 may make a DMA request ofDMA 216 to obtain an image of an instruction sequence/program of memory 212 to validate the program. The image may be obtainable with DMA 216 without having the risk of a program executing on processor 210 circumventing the request by altering the code image obtained from memory. In this way there is a secure hardware based mechanism available to hardware resources on host system 200 to obtain a code image for verification. Fig. 6, Col. 11, Line [25-31]-Sahita discloses the adjunct processor compares the obtained code image with a known good image, 526. If the known good image and the obtained image do not match, 520, remedial action may be initiated, 516. If the images match, 530, the code image is still valid, 532, and the adjunct processor may await the next verification start, 534. Fig. 6, Col. 11, Line [40-61]-Sahita further discloses FIG. 6 is a flow diagram of an embodiment of proving identity of a software program with a processor instruction. In one embodiment a processor instruction set includes an instruction to test the validity and identity of a program to be executed on the processor. The processor may securely record an enhanced instruction pointer (EIP) in response to receiving the identity validation instruction, 602. The processor generates a message and sends it to an adjunct processor, 604. The message may indicate a secure location where the EIP is stored. The processor may stall for the message to be sent and processed, 606. This may prevent the processor from execut-ing an operation for which the instructing program should first be authenticated, such as changing security settings/configurations, etc. The adjunct processor may receive the message and query the secure location where the EIP is stored, as indicated in the message, 608. If the EIP is within a valid, or expected, range, 610, the message is deemed to be from a valid source. The host processor may then resume execution, 614, when the source is deemed to be valid. If the EIP is outside the valid range, remedial action may be take, 616, which may include aborting execution of the operation. Fig. 7, Col. 12, Line [11-43]-Sahita further discloses the processor may halt the program being executed by the processor to wait for the I/O transaction to complete, 704. The processor may have a hardware mechanism in place that halts processor execution until the I/O transaction is complete. The processor may wait the end of the transaction prior to proceeding with execution of the next program instruction. The adjunct processor may use a JTAG interface to halt the main processor execution, 706. The processor halts execution of the program, for example, by entering a loop to wait for the completion of the I/O transaction. The JTAG interface, in contrast, may halt the processor from even performing the loop. In this case state in the processor may be preserved by virtue of the fact that the processor is frozen, and so does not change the values in its registers. The adjunct processor may then use the JTAG interface to obtain the value of one or more registers in the processor, including the EIP, 708. The EIP may be the message the processor generated above and placed in the I/O register(s). The adjunct processor determines if the EIP is within a valid range, 710. The valid range may be an expected address or within an expected area of memory locations. If the EIP is outside the range, remedial action may be taken, 718. If the EIP is within the valid range, the message is considered to be from a valid source, 712, and the adjunct processor may use the JTAG interface to end the processor interrupt, 714. The main processor execution may be reengaged and the processor allowed to continue with normal operation. The processor resumes normal execution and the program resumes to complete execution, 716. The processor may exit the wait for the I/O transaction and resume execution of the program, which may be executed to completion or abortion, or continue execution until another interrupt, after which execution may proceed.),

Sahita does not expressively teach a control circuit configured to issue a system reset signal in a case where there is no access from outside for a predetermined period; and to become accessible to the control circuit after the program is initiated, the method comprising: accessing, by the first processor, the control circuit before the second processor becomes accessible to the control circuit.

However, Imada explicitly teaches a control circuit (Fig. 2, #41 is called Monitoring Unit) configured to issue a system reset signal in a case where there is no access from outside for a predetermined period (Fig. 2, Page. 3 of 7, Para. [8]-Imada discloses during the runaway, the watchdog timer clear signal WDC is not output during that period, and the value of the counter circuit 411 provided in the monitoring unit 41 exceeds the threshold value Cth and the reset signal RST is output.);
Imada further teaches and to become accessible to the control circuit (Fig. 2, #41 is called Monitoring Unit) after the program is initiated, the method comprising: accessing, by the first processor (Fig. 2, #153 is called CPU 15), the control circuit (Fig. 2, #41 is called Monitoring Unit) before the second processor (Fig. 2, #154 is called CPU 15) becomes accessible to the control circuit (Fig. 2, Page. 2 of 7, Para. [1]-Imada discloses an electronic control system that includes a monitoring unit that determines the occurrence of an abnormality in the arithmetic processor when broken, and that each arithmetic processor outputs periodically at different timings according to the timing notified from the timer unit at a constant cycle.) and (Fig. 4, Page. 3 of 7, Para. [7-8]-Imada further discloses the control period data for the CPU 151 is data defining the timer value output from the timer circuit 19 from 0 to t1, and the control period data for the CPU 152 is the timer value output from the timer circuit 19 from t1 to t2. It is data that defines the interval between. Therefore, when the CPU 151 runs away during the period t1, the watchdog timer clear signal WDC is not output during that period, the value of the counter circuit 411 included in the monitoring unit 41 exceeds the threshold value Cth, and the reset signal RST is output. During the runaway, the watchdog timer clear signal WDC is not output during that period, and the value of the counter circuit 411 provided in the monitoring unit 41 exceeds the threshold value Cth and the reset signal RST is output. That is, when any CPU goes out of control within the set period T, the reset signal RST is output from the monitoring unit 41 even if any CPU goes out of control.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada’s system into Sahita’s system for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding the characteristic configuration of the CPU monitoring device according to the present invention is a monitoring unit that outputs a reset signal to the CPU when the cycle of the watchdog timer clear signal periodically output from the CPU exceeds the monitoring cycle. A plurality of CPUs time-dividing the watchdog timer clear signal within a set period with respect to the monitoring unit and synthesizing each watchdog timer clear signal A dog timer clear signal is configured to be input to the monitoring unit. According to the above-described configuration, the set cycle is divided into a plurality of periods, and each CPU outputs a watchdog timer clear signal to the monitoring unit during the period allocated to itself. Therefore, if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal. (Imada, Page. 2 of 7, Para. [6-7]).


Regarding claim 13, Sahita in view of Imada teaches the reset control method according to claim 12, further comprising: Sahita does not expressively teach periodically outputting, by the first processor, a first clear signal to the control circuit at a shorter output cycle than the predetermined period to cause the control circuit to clear a timer value.
However, Imada explicitly teaches periodically outputting, by the first processor (Fig. 2, #153 is called CPU 15), a first clear signal to the control circuit (Fig. 2, #41 is called Monitoring Unit) at a shorter output cycle than the predetermined period to cause the control circuit to clear a timer value (Fig. 4, Page. 2 of 7, Para. [7]-Imada further discloses if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada’s system into Sahita’s system for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding the characteristic configuration of the CPU monitoring device according to the present invention is a monitoring unit that outputs a reset signal to the CPU when the cycle of the watchdog timer clear signal periodically output from the CPU exceeds the monitoring cycle. A plurality of CPUs time-dividing the watchdog timer clear signal within a set period with respect to the monitoring unit and synthesizing each watchdog timer clear signal A dog timer clear signal is configured to be input to the monitoring unit. According to the above-described configuration, the set cycle is divided into a plurality of periods, and each CPU outputs a watchdog timer clear signal to the monitoring unit during the period allocated to itself. Therefore, if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal. (Imada, Page. 2 of 7, Para. [6-7]).


Regarding claim 19, Sahita in view of Imada teaches the reset control method according to claim 12, further comprising: Sahita explicitly teaches restoring, by the first processor (Fig. 2, #220 is called Adjunct Processor), the program using a restoration version of the program in a case where it is determined that the program is invalid (Fig. 6 & 7, Col. 11, Line [1-8]-Sahita discloses the message can be tested to determine that the instruction came from a code sequence entered from a proper entry point. If the message is valid and the message source determined to be valid, the host processor may resume execution, 514. If the EIP is invalid, 510, the adjunct processor may take remedial action, 516. Remedial action may include signaling an error condition, generating a message to indicate the condition, etc.), 
Sahita further teaches wherein the first processor (Fig. 2, #220 is called Adjunct Processor) accesses the control circuit (Fig. 1, #130 is called Hardware Resource) while restoring the program (Fig. 1, Col. 4, Line [24-65]-Sahita discloses hardware resource 130 maybe controlled or monitored through identity verification 140…hardware resource 130 may authenticate an accessing program, such as programs 121 and/or program 122, by determining that the accessing program has a valid program image…hardware resource 130 may trigger an exception condition, signal an 40 alert, etc. Triggering an exception may include sending an alert message to a security agent, alerting a user and/or administrator, etc.).


Regarding claim 20, Sahita in view of Imada teaches the reset control method according to claim 12, further comprising: Sahita does not expressively teach outputting, by the first processor, a clear signal to the control circuit before the second processor becomes accessible to the control circuit; and clearing, by the control circuit, a timer value and stopping timekeeping in response to the clear signal being inputted.
However, Imada explicitly teaches outputting, by the first processor (Fig. 2, #153 is called CPU 15), a clear signal to the control circuit (Fig. 2, #41 is called Monitoring Unit) before the second processor (Fig. 2, #154 is called CPU 15) becomes accessible to the control circuit (Fig. 2, Page. 2 of 7, Para. [1]-Imada discloses an electronic control system that includes a monitoring unit that determines the occurrence of an abnormality in the arithmetic processor when broken, and that each arithmetic processor outputs periodically at different timings according to the timing notified from the timer unit at a constant cycle.) and (Fig. 4, Page. 3 of 7, Para. [7-8]-Imada further discloses the control period data for the CPU 151 is data defining the timer value output from the timer circuit 19 from 0 to t1, and the control period data for the CPU 152 is the timer value output from the timer circuit 19 from t1 to t2. It is data that defines the interval between. Therefore, when the CPU 151 runs away during the period t1, the watchdog timer clear signal WDC is not output during that period, the value of the counter circuit 411 included in the monitoring unit 41 exceeds the threshold value Cth, and the reset signal RST is output.); 
Imada further teaches and clearing, by the control circuit (Fig. 2, #41 is called Monitoring Unit), a timer value and stopping timekeeping in response to the clear signal being inputted (Fig. 3A & 3B, Page. 2 of 7, Para. [18]-Imada discloses the monitoring unit 41 has a rising edge (or falling edge) of a single watchdog timer clear signal WDC output from the CPU 15 via the input / output interface circuit 13. The counter circuit 411 that restarts the count after the reset, the clock circuit 412 that outputs the clock signal to the counter circuit 411, and the watchdog timer clear signal WDC are not input to the counter circuit 411 at a predetermined period TA, When the count value exceeds the threshold value Cth, that is, when the cycle of the watchdog timer clear signal WDC exceeds the monitoring cycle TWD, a reset signal output circuit 413 that outputs a reset signal RST to the reset circuit 17 is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada’s system into Sahita’s system for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding the characteristic configuration of the CPU monitoring device according to the present invention is a monitoring unit that outputs a reset signal to the CPU when the cycle of the watchdog timer clear signal periodically output from the CPU exceeds the monitoring cycle. A plurality of CPUs time-dividing the watchdog timer clear signal within a set period with respect to the monitoring unit and synthesizing each watchdog timer clear signal A dog timer clear signal is configured to be input to the monitoring unit. According to the above-described configuration, the set cycle is divided into a plurality of periods, and each CPU outputs a watchdog timer clear signal to the monitoring unit during the period allocated to itself. Therefore, if the CPU that should output the watchdog timer clear signal runs out of control within the set period, the watchdog timer clear signal is not output during that period, and as a result, a reset signal is output from the monitoring unit. It is. Since the monitoring unit determines that no abnormality has occurred while the watchdog timer clear signal output from each CPU is output at a cycle shorter than the monitoring cycle, it does not output a reset signal. (Imada, Page. 2 of 7, Para. [6-7]).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sahita et al. (US Patent No.: US 7,739,517 B2), hereinafter referenced as Sahita in view of Imada (JP2009053952A), hereinafter referenced as Imada and further in view of Rofougaran (US Patent No.: 8,131,905 B2).

Regarding claim 11, Sahita in view of Imada and further in view of Rofougaran teaches the information processing apparatus according to claim 1, Sahita in view of Imada does not expressively teach wherein the program comprises a basic input/output system, BIOS, program of the information processing apparatus.
However, Rofougaran explicitly teaches wherein the program comprises a basic input/output system (Fig. 11, a component is call ROM 62 (BIOS)), BIOS, program of the information processing apparatus (Fig. 11, Col. 10. Line [11-16]-Rofougaran discloses the handheld ROM 62 stores the basic input/output system (BIOS) program for the computing device 10 (i.e., the handheld computing unit 12 and the extended computing unit 14). The ROM 62 may be one or more of an electronically erasable 15 programmable ROM (EEPROM), a progranrmable ROM (PROM), and/or a flash ROM.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rofougaran’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation of the multiprocessing kernel allows different processes and/or threads to run on different processors (e.g., the HH processing module and the EXT processing module). The kernel provides a synchronization mechanism to ensure that no two processors attempt to modify the same data at the same time. (Rofougaran, Col. 36, Line. [38-42]).


Claims 3-7, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahita et al. (US Patent No.: US 7,739,517 B2), hereinafter referenced as Sahita in view of Shogo Imada (JP2009053952A), hereinafter referenced as Imada further in view of Sayama (US 20050216135 A1).

Regarding claim 3, Sahita in view of Imada teaches the information processing apparatus according to claim 2, Sahita in view of Imada does not expressively teach wherein the first processor stops periodic output of the first clear signal in a case where it is determined that the program is valid.
However, Sayama explicitly teaches wherein the first processor (Fig. 7 & 8, #111a is called MCPU) stops periodic output of the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) in a case where it is determined that the program is valid (Fig. 7 & 8, Para. [0037]-Sayama discloses responsive to an open circuit of the power supply switch 102, the main CPU Ula stops the operation, and a watchdog clear signal WDl is stopped after an evacuation operation time period Ta has passed, whereby the generation of the output permitting signal OUTE is also stopped, the switching element 104a is brought in an open circuit, and the power supply to the main CPU Ula is interrupted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 4, Sahita in view of Imada teaches the information processing apparatus according to claim 2, Sahita in view of Imada does not expressively teach wherein the first processor notifies the control circuit that a verification of the program is complete in a case where it is determined that the program is valid; and the control circuit starts monitoring a second clear signal from the second processor in response to the notification from the first processor that the verification is complete.
However, Sayama explicitly teaches wherein the first processor (Fig. 7 & 8, #111a is called MCPU) notifies the control circuit (Fig. 7, #110b is called Main Control Circuit Section) that a verification of the program is complete in a case where it is determined that the program is valid (Fig. 9, Para. [0117]-Sayama discloses in Step 907 operative subsequently to Step 904a, it is determined whether or not the restart is necessary. In the case where the start has completed, the program proceeds to Step 921a. In the case where the restart is necessary, the program proceeds to Step 908. Para. [0058]-Sayama further discloses self-reset time period exceeding defect determined by Step 415d is stored and saved in the first RAM memory lllc; and the error is announced with a display device, not shown.); 
Sayama further teaches and the control circuit (Fig. 7, #110b is called Main Control Circuit Section) starts monitoring a second clear signal from the second processor (Fig. 7 & 8, #121a is called SCPU) in response to the notification from the first processor that the verification is complete (Fig. 8, Para. [0079]-Sayama discloses a watchdog clear signal WDl, being a pulse train that the main CPU Ula generates is not more than a predetermined value, can be used as well. Furthermore, on the supposition that the sub CPU 121a continues to generate an arousal output signal PWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 5, Sahita in view of Imada teaches the information processing apparatus according to claim 4, Sahita in view of Imada does not expressively teach wherein the second processor, while operating, outputs the second clear signal to the control circuit at an output cycle that is shorter than the predetermined period and thereby causes the control circuit to clear the timer value.
However, Sayama explicitly teaches wherein the second processor (Fig. 7 & 8, #121a is called SCPU), while operating, outputs the second clear signal to the control circuit (Fig. 7, #110b is called Main Control Circuit Section) at an output cycle that is shorter than the predetermined period (Fig.7 & 8, Para. [0075]-Sayama discloses a sub CPU 121a operating at a low speed and with a low power consumption) and thereby causes the control circuit to clear the timer value (Fig. 8 & 10, Para. [0011]-Sayama discloses self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 6, Sahita in view of Imada teaches the information processing apparatus according to claim 2, Sahita in view of Imada does not expressively teach wherein the control circuit counts a number of times the first clear signal has been inputted from the first processor and, in a case where the number of inputs exceeds a threshold, does not clear the timer value in response to the first clear signal being inputted.
However, Sayama explicitly teaches wherein the control circuit (Fig. 7, #110b is called Main Control Circuit Section) counts a number of times (Fig. 4, 5 & 6, #310 is called Timing Counter)  the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) has been inputted from the first processor (Fig. 7 & 8, #111a is called MCPU)  and, in a case where the number of inputs exceeds a threshold inputted (Fig. 4, 5 & 6, Para. [0067]-Sayama discloses when the mentioned time period having been measured since the generation of time period measurement start command of a microprocessor acting as the mentioned main CPU reaches a predetermined time period set by the mentioned main CPU. The mentioned timer circuit section 120a further includes: a timing counter 310 counting a clock signal that a timing clock signal generation circuit 301 generates and measuring an elapsed time period since the generation of a time period measurement start command of a microprocessor acting as the mentioned main CPU), does not clear the timer value in response to the first clear signal being inputted (Fig. 4, 5 & 6, Para. [0067]-Sayama discloses a timer start time period setting memory 311 storing and memorizing a set time period from the mentioned main CPU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 7, Sahita in view of Imada teaches the information processing apparatus according to claim 2, Sahita in view of Imada does not expressively teach wherein the control circuit requests the first processor to output the first clear signal and, in a case where the first clear signal is not inputted from the first processor in response to the request, issues the system reset signal.
However, Sayama explicitly teaches wherein the control circuit (Fig. 7, #110b is called Main Control Circuit Section) requests the first processor (Fig. 7 & 8, #111a is called MCPU) to output the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) and, in a case where the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) is not inputted from the first processor (Fig. 7 & 8, #111a is called MCPU) in response to the request, issues the system reset signal (Fig. 4, 5 & 6, Para. [0067]-Sayama discloses it is also preferable to wait for the self-reset operation by means of the reset timer 316 instead of generating the forced OFF command FOFF with Step 411b. In addition, it is further preferable to quit the waiting for the time period with Step 415d, generate the forced OFF command FOFF, and stop the circuit-closing output.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 10, Sahita in view of Imada teaches the information processing apparatus according to claim 9, Sahita in view of Imada does not expressively teach wherein the first processor notifies the control circuit that a verification of the program is complete in a case where it is determined that the program is valid; and the control circuit restarts the timekeeping in response to the notification from the first processor that the verification is complete.
However, Sayama explicitly teaches wherein the first processor (Fig. 7 & 8, #111a is called MCPU) notifies the control circuit (Fig. 7, #110b is called Main Control Circuit Section) that a verification of the program is complete in a case where it is determined that the program is valid (Fig. 9, Para. [0117]-Sayama discloses in Step 907 operative subsequently to Step 904a, it is determined whether or not the restart is necessary. In the case where the start has completed, the program proceeds to Step 921a. In the case where the restart is necessary, the program proceeds to Step 908.); and the control circuit (Fig. 7, #110b is called Main Control Circuit Section) restarts the timekeeping in response to the notification from the first processor (Fig. 7 & 8, #111a is called MCPU) that the verification is complete (Fig. 11, Para. [0029]-Sayama discloses a watchdog timer circuit 119 monitors a pulse width of a watchdog clear signal WDl, being a pulse train that the main CPU Ula generates When this pulse width comes to be not less than a predetermined value, the watchdog timer circuit 119 generates a reset pulse signal RSTl to reset and restart the main CPU Ula.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the two known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation to at least a set time period from the main CPU that is stored in the mentioned timer start time period setting memory 3Ub and a flashing cycle that is stored in a flashing cycle setting memory 325b are transmitted from the mentioned main CPU Ula via the mentioned serial communication circuits 1Ud•l2ld.. (Sayama, Para. [0149]).


Regarding claim 14, Sahita in view of Imada teaches the reset control method according to claim 13, further comprising: Sahita in view of Imada does not expressively teach stopping, by the first processor, periodic output of the first clear signal in a case where it is determined that the program is valid.
However, Sayama explicitly teaches stopping, by the first processor processor (Fig. 7 & 8, #111a is called MCPU), periodic output of the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) in a case where it is determined that the program is valid (Fig. 7 & 8, Para. [0037]-Sayama discloses responsive to an open circuit of the power supply switch 102, the main CPU Ula stops the operation, and a watchdog clear signal WDl is stopped after an evacuation operation time period Ta has passed, whereby the generation of the output permitting signal OUTE is also stopped, the switching element 104a is brought in an open circuit, and the power supply to the main CPU Ula is interrupted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 15, Sahita in view of Imada teaches the reset control method according to claim 13, further comprising: Sahita in view of Imada does not expressively teach notifying, by the first processor, the control circuit that a verification of the program is complete in a case where it is determined that the program is valid; and starting, by the control circuit, to monitor a second clear signal from the second processor in response to the notification from the first processor that the verification is complete.
However, Sayama explicitly teaches notifying, by the first processor (Fig. 7 & 8, #111a is called MCPU), the control circuit (Fig. 7, #110b is called Main Control Circuit Section) that a verification of the program is complete in a case where it is determined that the program is valid (Fig. 9, Para. [0117]-Sayama discloses in Step 907 operative subsequently to Step 904a, it is determined whether or not the restart is necessary. In the case where the start has completed, the program proceeds to Step 921a. In the case where the restart is necessary, the program proceeds to Step 908. Para. [0058]-Sayama further discloses self-reset time period exceeding defect determined by Step 415d is stored and saved in the first RAM memory lllc; and the error is announced with a display device, not shown.); 
Sayama further teaches and starting, by the control circuit (Fig. 7, #110b is called Main Control Circuit Section), to monitor a second clear signal from the second processor (Fig. 7 & 8, #121a is called SCPU) in response to the notification from the first processor that the verification is complete (Fig. 8, Para. [0079]-Sayama discloses a watchdog clear signal WDl, being a pulse train that the main CPU Ula generates is not more than a predetermined value, can be used as well. Furthermore, on the supposition that the sub CPU 121a continues to generate an arousal output signal PWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 16, Sahita in view of Imada teaches the reset control method according to claim 15, further comprising: Sahita in view of Imada does not expressively teach while the second processor is operating, outputting, by the second processor, the second clear signal to the control circuit at an output cycle that is shorter than the predetermined period and thereby causing the control circuit to clear the timer value.
However, Sayama explicitly teaches while the second processor (Fig. 7 & 8, #121a is called SCPU) is operating, outputting, by the second processor, the second clear signal to the control circuit (Fig. 7, #110b is called Main Control Circuit Section) at an output cycle that is shorter than the predetermined period and thereby causing the control circuit to clear the timer value (Fig.7 & 8, Para. [0075]-Sayama discloses a sub CPU 121a operating at a low speed and with a low power consumption) and thereby causes the control circuit to clear the timer value (Fig. 8 & 10, Para. [0011]-Sayama discloses self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 17, Sahita in view of Imada teaches the reset control method according to claim 13, further comprising: Sahita in view of does not expressively teach counting, by the control circuit, a number of times the first clear signal has been inputted from the first processor, wherein the control circuit does not clear the timer value in response to the first clear signal being inputted in a case where the number of inputs exceeds a threshold.
However, Sayama explicitly teaches counting, by the control circuit (Fig. 7, #110b is called Main Control Circuit Section), a number of times (Fig. 4, 5 & 6, #310 is called Timing Counter) the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) has been inputted from the first processor (Fig. 7 & 8, #111a is called MCPU), wherein the control circuit does not clear the timer value in response to the first clear signal being inputted (Fig. 4, 5 & 6, Para. [0067]-Sayama discloses a timer start time period setting memory 311 storing and memorizing a set time period from the mentioned main CPU) in a case where the number of inputs exceeds a threshold (Fig. 4, 5 & 6, Para. [0067]-Sayama discloses when the mentioned time period having been measured since the generation of time period measurement start command of a microprocessor acting as the mentioned main CPU reaches a predetermined time period set by the mentioned main CPU. The mentioned timer circuit section 120a further includes: a timing counter 310 counting a clock signal that a timing clock signal generation circuit 301 generates and measuring an elapsed time period since the generation of a time period measurement start command of a microprocessor acting as the mentioned main CPU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].


Regarding claim 18, Sahita in view of Imada teaches the reset control method according to claim 13, further comprising: - 36 -10208251US01/P220-0592US Sahita in view of Imada does not expressively teach requesting, by the control circuit, the first processor to output the first clear signal, wherein in a case where the first clear signal is not inputted from the first processor in response to the request, the control circuit issues the system reset signal.
However, Sayama explicitly teaches requesting, by the control circuit (Fig. 7, #110b is called Main Control Circuit Section), the first processor (Fig. 7 & 8, #111a is called MCPU) to output the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal), wherein in a case where the first clear signal (Fig. 7, #WD1 is called Watchdog clear signal) is not inputted from the first processor (Fig. 7, #WD1 is called Watchdog clear signal) in response to the request, the control circuit circuit (Fig. 7, #110b is called Main Control Circuit Section) issues the system reset signal (Fig. 4, 5 & 6, Para. [0067]-Sayama discloses it is also preferable to wait for the self-reset operation by means of the reset timer 316 instead of generating the forced OFF command FOFF with Step 411b. In addition, it is further preferable to quit the waiting for the time period with Step 415d, generate the forced OFF command FOFF, and stop the circuit-closing output.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sayama’s system into Sahita’s system and modified by Imada for combining the known methods/technologies included a multiprocessing system, a Watch Dog Timer (WDT), a Secure Boot and Control Circuit with a motivation regarding an on-vehicle electronic control device according to this invention is constituted of a main control circuit section provided with a microprocessor acting as a main CPU and a timer circuit section measuring a time period in response to a time period measurement start command of the microprocessor acting as the mentioned main CPU. The on-vehicle electronic control device includes a memory storing a set time period command from the mentioned main CPU of the microprocessor acting as a sub CPU provided with a timing counter that measures an elapsed time period from a time period measurement start command of the mentioned microprocessor acting as the main CPU, and first and second reset means erasing a storage content thereof. The mentioned first reset means is forced stop command means for carrying out the reset by means of the mentioned main CPU having been started by the mentioned sub CPU; and the mentioned second reset means is self-reset means that operates when the reset by the mentioned first reset means is not carried out even if a predetermined time period has passed since the start of the mentioned main CPU by means of the mentioned sub CPU, and resets storage of the start by the mentioned sub CPU with a reset timer that is provided in the mentioned timer circuit section. (Sayama, Para. [0011].



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)        Lebel et al. – (US8938306B2)- An implantable infusion pump possesses operational functionality that is, at least in part, controlled by software operating in two processor ICs which are configured to perform some different and some duplicate functions. The pump exchanges messages with an external device via telemetry. Each processor controls a different part of the drug infusion mechanism such that both processors must agree on the appropriateness of drug delivery for infusion to occur. Delivery accumulators are incremented and decremented with delivery requests and with deliveries made. When accumulated amounts reach or exceed, quantized deliverable amounts, infusion is made to occur. The accumulators are capable of being incremented by two or more independent types of delivery requests. Operational modes of the infusion device are changed automatically in view of various system errors that are trapped, various system alarm conditions that are detected, and when excess periods of time lapse between pump and external device interactions.….…Fig. 1. Abstract.
(b)        Heath et al. - (US8823500B2) - A computer-based system for monitoring product usage, value, and suitability for use or sale. The system can include one or more processors configured to process and manage data. Additionally, the system can also include product packaging comprising a machine-readable medium. Notably, the machine-readable medium can comprise product information among other types of information. The one or more processors can be configured for receiving the product information of the machine-readable medium. The machine-readable medium and corresponding medication information can be adjusted based on automated signals or interactive signals, where the signals are generated based on current or historical data regarding the product or the packaging........... Fig. 1. Abstract.
(c)        Morisawa et al. – (US5537544A) - A portable computer system includes a keyboard for inputting at least a password, and a main CPU for controlling the system operation to perform a data processing. Particularly, the computer system further includes a password control section, holding one or more registered passwords as being unreadable by direct access from the main CPU, for allowing the main CPU to perform the data processing when a password identical to one of the registered passwords held therein is input by the keyboard............ Fig. 1. Abstract.
(d)        Krishnan et al. – (US 20190303303 A1)- A method for detecting repetitive data accesses and automatically storing the data into the local cache, the method including: storing a cache line in a first cache of a first processor; tracking accesses to the cache line by monitoring executions of a snapshot instruction made by a second processor; and controlling enablement of a load operation based on the tracked accesses. The load operation is performed by storing a copy of the cache line into a local cache of the second processor and changing the cache coherence state of the cache line in the first cache to a shared state……Fig. 1. Abstract.
(e)        Sasaki et al. – (US9292302B2) Provided is a method for temporarily skipping a secure boot function. A computer is configured so that a secure boot function is set as enabled by default. Depression of a power button of the computer in a power-off state generates a startup signal. At the time of startup from S4/S5 state, a switch is turned ON and PP bit indicating physical presence is set at a register. Depression of a specific key on a keyboard causes DE bit to be set at a register. When PP bit and DE bit are found, UEFI firmware stored in a firmware ROM temporarily skips integrity validation of a boot program only for boot this time........... Fig. 1. Abstract.
(f)        Kawano et al –(US7945772B2)- A computer system which includes a CPU for performing various processes by program control and storage elements which store at least one operating system and a BIOS, wherein upon starting a system, the CPU recognizes the system's own hardware configuration, and starts a selected one operating system stored in the storage elements in accordance with the recognized hardware configuration under the control of the BIOS............. Fig. 1. Abstract.
(g)        Saito et al. -(US 20100185833 A1)- An object of the invention is to reduce the electric power consumption resulting from temporarily activating a processor requiring a large electric power consumption, out of a plurality of processors. A multiprocessor system (1) includes: a first processor (141) which executes a first instruction code; a second processor (151) which executes a second instruction code, a hypervisor (130) which converts the second instruction code into an instruction code executable by the first processor (141); and a power control circuit (170) which
controls the operation of at least one of the first processor (141) and the second processor (151). When the operation of the second processor (151) is suppressed by the power control circuit (170), the hypervisor (130) converts the second instruction code into the instruction code executable by the first processor (141), and the first processor (141) executes the converted instruction code.............. Fig. 1. Abstract. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhat Tran whose telephone number is 571-272-3925. The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NT/Examiner, Art Unit 2498           


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498